Citation Nr: 0929372	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of an 
infection and an unspecified heart disorder, to include as 
residuals of in-service vaccinations.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1996 to April 
2006. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

As support for his claim, the Veteran testified at a hearing 
at the Central Office in Washington, DC, before the 
undersigned Veterans Law Judge in September 2008.


FINDINGS OF FACT

The competent medical evidence of record does not show that 
the Veteran currently has any residuals of an infection or an 
unspecified heart disorder, to include as residuals of in-
service vaccinations.


CONCLUSION OF LAW

Residuals of an infection and an unspecified heart disorder, 
to include as residuals of in-service vaccinations were not 
incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in May 2006.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection claim; (2) informing 
him about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence that he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the October 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), VA treatment records, and two VA 
medical examinations.  The Veteran has submitted personal 
statements, and hearing testimony.  The Board notes that the 
RO has obtained STRs identified by the Veteran including 
records of treatment at the Baumholder aid station, and from 
Landstuhl medical center.  There is no indication of any 
further STRs which are not present in the Veteran's claims 
file.  The Veteran has not provided authorization for the VA 
to obtain any additional private medical records, nor has he 
indicated that such records exist.  

The Board notes that the Veteran's representative has 
requested an additional VA medical examination.  See the 
Board hearing transcript pg. 13.  In disability compensation 
(service-connection) claims, the VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  Here however, the VA has already 
provided two VA medical examinations for the Veteran both of 
which have concluded that he does not currently have a 
diagnosed disorder caused by his vaccinations in service or 
connected to his irregular heartbeat.  Both examiners are 
indicated in the VA medical examination records to be trained 
physicians, qualified to provide expert medical opinions.  
Neither indicated that a further referral to a specialist was 
necessary.  The Veteran and his representative have not 
presented competent evidence to contradict the VA medical 
examiners conclusions or qualifications.  As service and 
post-service medical records provide no basis to grant the 
claim, and in fact provide evidence against the claim, the 
Board finds no basis for requiring that a VA examination or 
medical opinion be obtained.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  



Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Residuals of an Infection 
and an unspecified Heart Disorder, to Include as Residuals of 
In-Service Vaccinations

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In this case, the Veteran was examined by a VA medical 
examiner in September 2006, the examiner reviewed the 
Veteran's STRs, and medical history, as well as examined the 
Veteran.  The examiner noted that the Veteran had "[m]arked 
sinus bradycardia with marked sinus arrhythmia."  The 
examiner concluded that the Veteran showed "[currently] 
normal echocardiogram with asymptmatic [sic] irregularities 
of cardiac rhythm."  Twice in the report, the examiner noted 
that the Veteran's irregular heartbeat was asymptomatic.  See 
examination results pges. 2, 5.

A later VA medical examination was conducted in March 2008.  
At that time, the examiner noted that the Veteran's 
"bradycardia and sinus arrhythmia," but indicated that 
these are "not pathological findings."  The examiner 
concluded that "[t]here is no sign of disease of or injury 
to the heart."  Finally, the examiner stated that "[t]he 
Veteran's irregular heart rhythm is benign, not pathological, 
and not associated with heart disease; also not a result of 
viral syndrome or vaccinations in service."  Both of the VA 
medical examinations provided opinions which were thorough, 
supported by an explanation, based on a review of the claims 
file, and supported by the evidence of record which first 
showed treatment for generalized myalgia and some chest 
discomfort after the Veteran had received a smallpox 
vaccination in 2003 during his military service.  The Veteran 
has presented no competent medical evidence to contradict the 
findings of the qualified VA medical examiners.

The Board notes that the Veteran has stated that he has an 
irregular heartbeat caused by smallpox and anthrax 
vaccinations.  See the Veteran's statement of May 2006, 
notice of disagreement (NOD) of January 2007, and substantive 
appeal (VA Form 9) of April 2008).  The Veteran has stated 
that he has shortness of breath, an irregular heartbeat, and 
chest pains, and that he sometimes has trouble climbing 
stairs, and that this is the result of his in-service 
vaccinations.  See the Veteran's hearing transcript, pg. 3.  
The Veteran is qualified to identify symptoms such as 
shortness of breath; nevertheless the Veteran, without 
evidence of medical training, is not competent to diagnose 
himself with a heart disorder or disease, or residuals of a 
viral infection or vaccinations, as these are diagnoses which 
require medical skill and training.  Jandreau at 1377, 
38 C.F.R. § 3.159(a)(1).  In this case, the Veteran was 
provided two VA medical examinations which found no current 
of residuals of an infection or an unspecified heart 
disorder, to include as residuals of in-service vaccinations; 
therefore, without competent evidence of a current disorder, 
service connection cannot be granted.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements.  See Shedden, at 1167.  Nor is there 
any basis to analyze the Veteran chronic symptoms or 
continuity of symptomatology without a current illness.  
38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for residuals of an infection and 
an unspecified heart disorder, to include as residuals of in-
service vaccinations with no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for residuals of an infection and an 
unspecified heart disorder, to include as residuals of in-
service vaccinations, is denied.



____________________________________________
A. BRYANT	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


